DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-5, drawn to “A machine tool that performs a hale machining for cutting a workpiece…”) and Species i (A first species as described under “[Embodiment] form page 4 to page 13 of the specification”) in the reply filed on 6/15/2021 was previously acknowledged.
Claims 6-9 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/15/2021.  Note that claims 10-20, which were newly presented in the claim set filed on 10/7/2021, have been determined to correspond to elected Invention I and elected Species i.  
Drawings
The drawings were received on 2/24/2020.  In light of the claim amendments filed on 4/26/2022 in which Applicant changed “processor coupled to memory storing instructions” to “signal processor” in each of claim 1 and 15, and “processor” to “signal processor” in each of claims 2-5, 10-14, and 18-20, these drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 12-14 of claim 1 state, “based on an extracted shape of the tool, the signal processor is configured to identify a recess at the tool to detect a degree of abrasion of a tip of the tool as the degree of wear of the tool.”  Regarding the specification filed on 2/24/2020, it states therein, “When the shape of the tool TL is extracted by the shape extraction unit 30, the wear detection unit 32 detects whether there is a chip (recess) at the tip of the tool TL based on the extracted shape” [page 7, line 30 – page 8, line 3].  The specification then goes on to say, “Here, if there is no chip (recess) at the tip of the tool TL, the wear detection unit 32 detects the degree of abrasion of the tip of the tool TL as the degree of wear of the tool TL” [page 7, lines 4-7] and “On the other hand, if there is a chip (recess) at the tip of the tool TL, the wear detection unit 32 detects the degree of chipping as the wear of the tool TL” [page 7, lines 25-27].  Noting this, in lines 12-14 of claim 1, it appears that degree of abrasion being detected as the degree of wear of the tool (TL) and degree of chipping being detected as the degree of wear of the tool (TL) are being conflated.  This is because lines 12-14 of claim 1 set forth “the signal processor is configured to identify a recess at the tool to detect a degree of abrasion of a tip of the tool as the degree of wear of the tool.”  That is to say that the claimed signal processor is identifying a chip/recess at the tool (TL) to detect the degree of abrasion of the tip of the tool (TL) as the degree of wear of the tool (TL).  However, per the specification, when a recess is identified, the degree of chipping, not the degree of abrasion, is detected as the degree of wear of the tool (TL).  Moreover, at no point does the specification discuss the signal processor being configured to identify a chip/recess at the tool (TL) to detect a degree of abrasion of a tip of the tool (TL) as the degree of wear of the tool.  Rather, a chip/recess that is identified is only discussed in the specification with respect to a degree of chipping being detected as the wear of the tool (TL).  Therefore, the specification as filed on 2/24/2020 doesn’t provide disclosure on “based on an extracted shape of the tool, the signal processor is configured to identify a recess at the tool to detect a degree of abrasion of a tip of the tool as the degree of wear of the tool.”
Regarding the drawings filed on 2/24/2020, it cannot be determined therefrom that “based on an extracted shape of the tool, the signal processor is configured to identify a recess at the tool to detect a degree of abrasion of a tip of the tool as the degree of wear of the tool.”  As to the signal processor (22), it is shown in Figure 3.  However, there is no indication in Figure 3 that based on an extracted shape of the tool (TL), that the signal processor (22) is configured to identify a chip/recess at the tool (TL) to detect a degree of abrasion of a tip of the tool (TL) as the degree of wear of the tool (TL).  Please be advised that the signal processor (22) is only shown schematically in Figure 3.  As to Figure 5, it shows an exemplary chip/recess therein, but there is no indication on an identified chip/recess being used by the signal processor (22) to detect a degree of abrasion of a tip of the tool (TL) as the degree of wear of the tool (TL).  Lastly, with respect to the flow chart of Figure 6, it doesn’t provide specifics in terms of the extracted shape of the tool (TL), i.e. chip or no chip at the tip of the tool (TL), or in terms of degree of wear, i.e. degree of chipping or degree of abrasion.  On top of this, it is noted that none of Figures 1, 2, or 4 disclose, “based on an extracted shape of the tool, the signal processor is configured to identify a recess at the tool to detect a degree of abrasion of a tip of the tool as the degree of wear of the tool.”  Thus, the drawings filed on 2/24/2020 don’t disclose, “based on an extracted shape of the tool, the signal processor is configured to identify a recess at the tool to detect a degree of abrasion of a tip of the tool as the degree of wear of the tool.”
	Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 12-14 of claim 1 state, “the signal processor is configured to identify a recess at the tool to detect a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how a recess can be identified in the case in which the tool is worn due to abrasion.  To illustrate this point, Examiner directs attention to Figures 4 and 5 of Applicant’s drawings.  When the tip of the tool has been worn due to abrasion like in Figure 4, there isn’t a recess to identify.  Rather, it would appear that a recess is identifiable when the tip of the tool incurs wear due to chipping rather than wear due to abrasion.
Lines 1-3 of claim 2 state, “the signal processor is further configured to detect the degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  This limitation is viewed to vague and indefinite, because it is unclear as to how or what way that this limitation differs from what was previously set forth in lines 12-14 of claim 1 with, “the signal processor is configured to identify a recess at the tool to detect a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  
Lines 2-3 of claim 10 state, “the signal processor is configured to identify a length of the tool to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  This limitation is viewed to be viewed an indefinite, because it is unclear as to what is meant by the signal processor is configured to “set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  How or in what way does the signal processor “set” a degree of the abrasion of the tip of the tool?  Isn’t the degree of the abrasion detected rather than set?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkman (U.S. Patent No. 5,255,199 A).
Please note that Barkman was cited on the PTO-892 mailed on 7/22/2021.
Claim 15:  Figures 1a-1b of Barkman show a machine tool (20) for cutting a workpiece (22).  The machine tool (20) comprises a cutting tool (24), which cuts the workpiece (22) along an exemplary path (25) (see Figure 1a), which includes a plurality of cutting directions.  Note that in cutting the workpiece, the cutting tool (24) cuts the workpiece at a depth of a cut and at intervals of a pitch.  As to the pitch and the intervals thereof, be advised that pitch corresponds to the distance between the workpiece (22) and the path (25) that the cutting tool (24) follows during the completion of a given pass of one or more passes of the cutting tool (24) across the workpiece (22).  
	The machine tool (20) of Barkman is further disclosed as having an image capturer (44), which comprises a CCD video camera (48) and a camera lens (50).  The image capturer (44) is configured to capture an image of the cutting tool (24) [column 4, lines 6-22].  Please note that an exemplary captured image is shown in Figure 4 of Barkman.
	The machine tool (20) also has a signal processor comprising a processing subsystem (46), which embodied as a personal computer [column 4, lines 1–5], and a control computer (40).  The signal processor constitutes such, as it is able to send signals, including command signals via its control computer (40), to servomotors (38) for moving the cutting tool (24) along the X-Z plane [column 4, lines 34-36].  
	Noting the above, the signal processor (40, 46) is configured to extract a shape of the cutting tool (24) from the image of the tool (24) captured by the image capturer (44).  This will now be explained.  The signal processor’s (40, 46) processing subsystem (46) is fed a captured image from the image capturer [column 3, line 54–58].  Note that the signal processor (40, 46), via the processing subsystem (46) thereof, performs a series of operations on the image.  For example, a vision computer (58) of the processing subsystem (46) finds the cutting tool’s (24) cutting edge within the image [column 5, lines 4-10].  In finding the cutting edge, the signal processor (40, 46) is extracting a shape of the cutting tool (24) from the image.  Based on the foregoing, it is evident that the signal processor (40, 46) is configured to extract a shape of the cutting tool (24) from the image of the tool (24) captured by the image capturer (44).  Note that the control computer (40) of the signal processor (40, 46) has a database (42) (see Figure 2), and in preparation of a cutting path program, criteria relating to the shape and size of the cutting tool (24), as well as the center of the cutting tool (24), is input into said database (42) so as that the X, Z coordinate position of the cutting edge of said cutting tool (24) may be predicted by the control computer (40).  Please note that the preprogrammed path of movement of the cutting tool (24) takes into account a presumed, e.g. a theoretical, form of the cutting tool (24) [column 3, lines 43-50].
	The signal processor (40, 46) of Barkman is also configured to detect a degree of wear of the cutting tool (24) based on the shape of said tool (24).  Per Barkman, with tool information relating to a cutting tool image obtained before a machining pass of the cutting tool (24) across the workpiece (22), subsequent inspection/compensation of the cutting tool (24) takes into account the wear-related changes in the cutting edge as a result of each machining pass [column 4, lines 54-60].  
	The signal processor (40, 46) is also configured to change the pitch according to the degree of wear.  The signal processor’s (40, 46) control computer (40) includes comparison circuits (90) (see Figure 3).  These comparison circuits (90) function to compare the information received from the vision computer (58) of the processing subsystem (46) to the criteria contained within the database (42) relating to the assumed size and shape of the cutting tool (24).  Once those deviations are identified, the control computer (40) alters, via tool path adjustment means (92) thereof, the preprogrammed cutting path of the cutting tool (24) so that subsequent passes of the cutting tool (24) across the workpiece (22) take into account the identified deviations between the effective tool form and the assumed tool form [column 9, lines 8-20].  For example, compensations are disclosed as being made prior to the final pass of the cutting tool (24), said final pass being the very pass responsible for the finished dimensions of the workpiece (22).  In accounting for the actual size and shape possessed by the cutting tool’s (24) cutting edge prior to the final pass [column 4, line 67 – column 5, line 3], the distance between the workpiece (22) and the altered cutting path (25) for the final pass of the cutting tool (24) across the workpiece (22) is different as compared to, for example, the distance between the workpiece (22) and the preprogrammed cutting path of the cutting tool (24).  Since pitch is a distance between objects, by altering the preprogrammed cutting path of the cutting tool (24) to account for the actual size and shape possessed by the cutting tool’s (24) cutting edge according to the degree of wear, there was a change in pitch when comparing the distance between the workpiece (22) and the preprogrammed cutting path of the cutting tool (24) to the distance between the workpiece (22) and the altered cutting path.  
Claim 17:  The image capturer (44) of Barkman “is configured to capture the image of the tool during a hale machining as the tool cuts the workpiece.”  This because the image capturer (44) is able to capture the image of whichever type of tool that is mounted to the tool holder (28) of the machine tool (20) including a hale tool.  Noting this, should a hale tool be supplied as the tool (24) for performing hale machining of the workpiece (22), the image capturer (44) is able to capture the image of the hale tool during hale machining simply by aiming the CCD video camera (48) and camera lens (50) thereof in the direction of the workpiece (22) whilst it is being cut by the supplied hale tool.  

Claim 19:  The signal processor (40, 46) is further configured to detect a degree of chipping at a tip of the cutting tool (24) as the degree of wear of the tool (24).  To explain this point, Examiner directs attention to Figures 7 and 8 of Barkman.  Per Barkman, the physical tool profile may differ from the effective tool profile if the cutting tool (24) possesses a small fracture along the cutting edge [column 7, lines 53-60].  Noting this, Figures 7 and 8 show fracturing/chipping (83) along the cutting edge.  As to the signal processor (40, 46), its processing subsystem (46) has an effective tool form determining means (82), which analyzes the physical tool profile.  Said physical tool profile may include areas of fracture or other localized discontinuities to determine an effective tool profile that better characterizes the physical tool form [column 7, line 68 – column 8, line 4].  Once data points defining the effective tool profile have been determined, the data points are sent to the control computer (40) of the signal processor (40, 46).  The control computer (40) then uses the data points to identify deviations between the effective tool shape and the form that the cutting edge was assumed to possess when the program for the cutting tool path was prepared.  Once those deviations are identified, the control computer (40) alters, via tool path adjustment means (92) thereof, the preprogrammed cutting path of the cutting tool (24) so that subsequent passes of the cutting tool (24) across the workpiece (22) take into account the identified deviations between the effective tool form and the assumed tool form [column 8, line 67 – column 9, line20].  Thus, depending upon the degree of fracture/chipping at the tip of the tool (24) as the degree of wear of the tool (24), the preprogrammed cutting path of said tool (24) will be adjusted accordingly.  

Claim 20:  As advised above, depending upon the degree of fracture/chipping at the tip of the tool (24) as the degree of wear of the tool (24), the preprogrammed cutting path of said tool (24) will be adjusted accordingly.  Should the degree of chipping increase, the signal processor (40, 46) will decrease the pitch so as to reduce the distance between the workpiece (22) and the cutting path.  This is because due to cutting tool (24) having the fractures/chipping, the tool (24) will have to be drawn in closer to the workpiece (22) to compensate for the missing portions of said tool (24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is, and claim 17 alternatively is, rejected under 35 U.S.C. 103 as being unpatentable over Barkman (U.S. Patent No. 5,255,199 A) in view of Kato et al. (U.S. PG Publication No. 2004/0187654 A1).  
Please note that Kato et al. was cited on the PTO-892 mailed on 1/28/2022.  
Claims 16 and 17:  Barkman does not disclose that the cutting tool (24) “performs a hale machining for cutting the workpiece” (claim 16).  
Also, in the alternative (i.e., alternatively to the rejection of claim 17 set forth above in which claim 17 was rejected as being anticipated by Barkman), in the event that it is held that claim 17 requires that the cutting tool be a tool that performs or is configured to perform hale machining, then it is noted that Barkman does not explicitly teach such.
	Figure 3 of Kato et al. though, shows a machine tool having a tool holder (32) to which a haling tool (34) is mounted.  With this haling tool (34), a hale machining can be performed in which a workpiece (W) is machined to have a high geometrically accurate free curved surface or a fine groove on a three-dimensional free curved surface [paragraph 0025].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the generic cutting tool (24) of Barkman with the haling tool (34) of Kato et al., so as to expand the capabilities of Barkman’s machine tool (20) by enabling hale machining to be performed on the workpiece (22) such that the workpiece (22) is cut to have, for example, a high geometrically accurate free curved surface or a fine groove on a three-dimensional free curved surface.  Particularly regarding claim 17, it is noted that the image capturer (44) of Barkman is able to capture the image of the haling tool (34) (re: the combination of Barkman in view of Kato et al.) during hale machining simply by aiming the CCD video camera (48) and camera lens (50) thereof in the direction of the workpiece (22) whilst it is being cut by the supplied haling tool (34).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barkman (U.S. Patent No. 5,255,199 A) in view of Yoshida et al. (U.S. Patent No. 7,331,739 B2).
Please note that Yoshida et al. was cited on the PTO-892 mailed on 7/22/2021.
Claim 18:  Barkman does not disclose that the signal processor (40, 46) is “further configured to change the depth of the cut according to the degree of wear.”  
Figure 1 of Yoshida et al. though shows a machine tool (11) having a spindle head (13), a spindle (15) to which a tool (T) is attached, and a table (17) on which a workpiece (W) is mounted.  Per Yoshida et al., the spindle (15) and the table (17) are able to be moved relative to each other such that the tool (T) and the workpiece (W) are moved in directions along X, Y, and Z-axes relative to each other [column 4, lines 56-62].  The machine tool (11) of Yoshida et al. is further provided with a signal processor comprising a tool wear amount detection means (31) and an edge position control means (37).  As to the tool wear amount detection means (31), it is configured to detect a degree of wear of the tool (T) based on the shape (in terms of length Ha) of the tool (T).  Note that Yoshida et al. advises that the tool wear amount detection means (31) calculates the wear amount (Mt) of the tool (T) from the tool length (Ha) thereof upon the start of the machining operation and the tool length (Hb) upon the interruption of the machining operation [column 8, lines 26-30].  Regarding the edge position control means (37), it changes the relative position of the spindle (15) (and thus the tool (T) as it is attached thereto) relative to the table (17) by the wear amount (Mt) of the tool (L) obtained from the tool wear detection means (31) [column 6, lines 56-59].  That is to say when the tool length continuously changes due to the wear, the machining program is corrected to sequentially shift the spindle (15) and the table (17) toward each other by the wear amount (Mt) of the tool (T) obtained from the wear detection unit (31) [column 7, lines 18-24].  Thus, in shifting the spindle (15) and the tool (T) attached thereto toward the table (17) and workpiece (W), noting that spindle (15) is vertically movable along the vertical Z-axis, the depth of cut is to be changed according to the degree of wear of the tool (T).  Based on the foregoing, the signal processor, by way of the tool wear amount detection means (31) and edge position control means (37) thereof, is configured to change the depth of the cut according to the degree of wear.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the signal processor (40, 46) of Barkman with the tool wear amount detection means (31) and edge position control means (37) of Yoshida et al., so as to expand the capability of the signal processor (40, 46) of Barkman such that said signal processor (40, 46) is further configured to change the depth of the cut according to the degree of wear of the cutting tool (24).  By being able to change the depth of the cut according to the degree of wear, the cutting tool (24) can be adjusted with respect to the workpiece (22) so as to produce more-accurately machined workpieces (22).  
Examiner’s Comment
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 1-5 and 10-14, Examiner notes that no indication regarding the allowability of the subject matter of claims 1-5 and 10-14 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.     
Response to Arguments
Applicant’s arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
With respect to claim 15 and Barkman, Applicant argues the following:
Please note the priority application for the present application with claims similar to independent claim 15 were allowed as JP 6959279 B2 as published on November 2, 2021 and as seen on the JPO site.

Applicant’s argument has been considered, but is not persuasive.  Just as the JPO isn’t bound to treat a particular claim as the USPTO does, the USPTO isn’t bound to treat a particular claim as the JPO does.  That is to say that the USPTO and the JPO operate independently of one another.  Thus, since at the present time the USPTO doesn’t find claim 15 to define over the prior art, the USPTO is able to reject claim 15 under 35 U.S.C. 102(a)(1) even though the JPO has seemingly found claim 15 to be allowable according to Applicant.  
While the allowance of claims Applicant indicates are “similar” to some of those found in the present application is noted, it is noted that the allowance of a given claim by a patent office other than the U.S. Patent & Trademark Office does not guarantee the allowance of such by the U.S.P.T.O., as the U.S.P.T.O. draws its own conclusions regarding patentability of claims based on U.S. laws and claim interpretation standards. 
With respect to claim 15 and Barkman, Applicant argues the following:
Barkman fails to teach or suggest (e.g., claim 15), "extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based on the shape of the tool; and change the pitch according to the degree of wear". 

The Examiner argues that Barkman changes a pitch according to a degree of wear, which is based on the shape of the tool from an image.  However, Barkman does not discuss specifically the changing specifically the "pitch" per se according to the wear. 

For example, Barkman recites: 

-10-With information relating to the cutting tool image obtained before a machining pass of the cutting tool 24 across the workpiece 22, subsequent inspection/ compensation of the cutting tool 24 take into account the wear-related changes in the cutting tool edge experienced as a result of each machining pass. It has been found that the cutting edge of a new cutting tool is likely to wear rapidly during the initial moments of its use. Therefore, use of the tool 24 for a short period of time, e.g., throughout one pass of the tool 24, before compensations to the programmed cutting path are made is likely Application No.: 16/799,494to yield a tool geometry which is relatively stable throughout subsequent passes. With information relating to the cutting edge image obtained prior to the final pass of the cutting tool 24, the very pass responsible for the finished dimensions of the product, takes into account the actual size and shape possessed by the cutting tool edge prior to the final pass. (See col. 4. Lines 54-67 and col. 5, lines 1-5.), emphasis added.

Compensations of the cutting path does not necessarily mean changing the pitch as claimed.

“Changing the pitch” itself as claimed, is not the equivalent to changing a path of cutting.


Applicant’s argument has been considered, but it is unclear as to what Applicant is exactly arguing.  Applicant doesn’t explain why in their view that “compensations of the cutting path does not necessarily mean changing the pitch as claimed” or “‘changing the pitch’ is not the equivalent to changing a path of cutting.”  That being said, Examiner notes that pitch is a distance between objects, e.g. the distance between the workpiece (22) and the path (25) that the cutting tool (24) of Barkman follows during the completion of a given pass of one or more passes of the cutting tool (24) across the workpiece (22).  Please note that Applicant only broadly sets forth pitch in claim 15.  Applicant simply sets forth that the claimed tool (which too is only broadly claimed) cuts the workpiece at intervals of a pitch, and that the claimed signal processor is configured to change the pitch according to the degree of wear.  Noting again that pitch is a distance between objects, in Barkman, there is a change in pitch according to the degree of wear when comparing the distance between the workpiece (22) and the preprogrammed cutting path of the cutting tool (24) to the distance between the workpiece (22) and the altered cutting path, wherein the altered cutting path takes into account identified deviations between the effective tool form and the assumed tool form [column 9, lines 8-20], and the identified deviations stem from tool wear.  Based on the foregoing, Barkman provides disclosure upon, “change the pitch according to the degree of wear.” 

With respect to claim 15 and Barkman, Applicant also argues the following:
Moreover, Barkman shows in Fig. 5:


    PNG
    media_image1.png
    468
    473
    media_image1.png
    Greyscale


Points 72 and 74 show the cutting plane, but this does not show or suggest changing specifically the pitch according to the degree of wear.

Applicant’s argument has been considered but it is not persuasive.  First, it is noted there isn’t a Point 72 in Figure 5 with respect to which Applicant is presenting arguments.  That said, Points 72 and 74 (each of which can be seen in Figure 6) are tangential edges points with regards to the path along which an image is scanned [column 6, lines 9-12].  Noting this, neither Point 74 of Figure 5 nor Point 72 (which again is shown in Figure 6 not Figure 5) is actually specifically discussed by Examiner in the rejection of claim 15 and the limitation thereof corresponding to “change the pitch according to the degree of wear.”  
Be advised that Figure 5 of Barkman is an image showing scan lines of an edge identifying operation.  Noting this, a vision computer (58) of the processing subsystem (46) finds the cutting tool’s (24) cutting edge within the image [column 5, lines 4-10].  In finding the cutting edge, the signal processor (40, 46) is extracting a shape of the cutting tool (24) from the image.  Noting this, the signal processor’s (40, 46) control computer (40) includes comparison circuits (90) (see Figure 3).  These comparison circuits (90) function to compare the information received from the vision computer (58) to the criteria contained within the database (42) relating to the assumed size and shape of the cutting tool (24).  Once those deviations are identified, the control computer (40) alters, via tool path adjustment means (92) thereof, the preprogrammed cutting path of the cutting tool (24) so that subsequent passes of the cutting tool (24) across the workpiece (22) take into account the identified deviations between the effective tool form and the assumed tool form [column 9, lines 8-20].  In accounting for the actual size and shape of the cutting tool’s (24) cutting edge prior to the final pass [column 4, line 67 – column 5, line 3], the distance between the workpiece (22) and altered cutting path (25) for the final pass of the cutting tool (24) across the workpiece (22) is different as compared to, for example, the distance between the workpiece (22) and the preprogrammed cutting path of the cutting tool (24).  Since pitch is a distance between objects, by altering the preprogrammed cutting path of the cutting tool (24) to account for the actual size and shape possessed by the cutting tool’s (24) cutting edge according to the degree of wear, there was a change in pitch when comparing the distance between the workpiece (22) and the preprogrammed cutting path of the cutting tool (24) to the distance between the workpiece (22) and the altered cutting path.  
Based on the foregoing, Applicant’s argument is deemed not persuasive.  

With respect to claim 15 and Barkman, Applicant also argues the following:
Moreover, please note that according to MPEP §2131, the following applies in a 35 U.S.C. §102 rejection:

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).." The identical invention must _be shown in as complete detail as is contained in the ...claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Therefore, as shown above, that since the identical invention is not provided in as complete details as the arranged in the claims, the claims are clearly not anticipated.

Therefore, Applicant submits that there are elements of the claimed invention that are not taught or suggested by Barkman. Therefore, Applicant respectfully requests the Examiner to withdraw this rejection.

Applicant’s argument has been considered, but there isn’t a specific argument (regarding the foregoing statements of Applicant) to address.  Applicant states “that there are elements of the claimed invention that are not taught or suggested by Barkman,” but does not state what these alleged differences are.  As such, there isn’t anything for Examiner to respond to.  Attention is directed to the above rejection based on Barkman for a detailed discussion of how Barkman is considered to teach each element of the rejected claim(s).

With respect to claims 16 and 17 and Barkman, Kato, and Yoshida, Applicant argues the following:
Claims 16 and 17 stand rejected under 35 U.S.C. § 103 as being unpatentable over Barkman, and further in view of Kato et al. (U.S. Patent Application Publication No. 2004/0187654 Al). Claim 18 stands rejected under 35 U.S.C. § 103 as being unpatentable over Barkman, and further in view of Yoshida et al. (U.S. Patent No. 7,331,739 B2).

The Examiner alleges that Barkman would have been combined with Kato and Yoshida to teach the claimed invention of claims. Applicant traverses based on the dependency of claim 16-18.  Moreover, Kato and Yoshida are also silent as to the above limitations.

Therefore, Applicant submits that, even if combined, the alleged combination of references would not teach or suggest each and every feature of the claimed invention. 

Therefore, Applicant respectfully requests the Examiner to withdraw this rejection.

To the extent that Applicant is indicating that their previous arguments (i.e., those found on pages 9-10 of the reply filed 4/26/2022 and entered via the filing of the RCE submitted 5/27/2022) with respect to independent claim 15 thus render the claims dependent from claim 15 patentable, attention is directed to the above responses to those arguments.  
                                                                                                                                                                                    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722